DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 6, 12, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“the sinc function is a truncated sinc function defining a plurality of troughs; and each trough of the plurality of troughs corresponds to one hierarchical level of a hierarchy of categories to be identified by the trained hierarchical classifier.” as recited in claim 18, in combination with the remaining features and elements of the claimed invention.
The examiner notes that the claims are allowable over the prior art. The closest identified prior art is Demir, “Using Steepness Coefficient to Improve Artificial Neural Network Performance for Environmental Modeling”. Page 1473 of Demir generally teaches “Fig. 5b shows the learning patterns of the BPNN network with sinc activation function for S = 0.20, S = 0.50, and S = 1.00.” a sinc function used as an activation function. However, Demir fails to provide teachings of how the sinc function is integrated into a hierarchical classifier (i.e. “a truncated sinc function defining a plurality of troughs; and each trough of the plurality of troughs corresponds to one hierarchical level of a hierarchy of categories to be identified by the trained hierarchical classifier”). Demir in combination with Gutta (U.S. 20030059106) falls short of the 
Claim 6 and 12 are allowed similarly to claim 18.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0050] is objected to because the cardinal sine function has contradicting definitions. "The above sinc curve has domain of [-6 ", 6 "]. Modifying the function a little, it can be formulated as follows (this formulation is sometimes referred to as a "Truncated Cardinal Sine" or "Truncated Sinc"): 
f(x) = 1  for x=0 
f(x) = sin(x)/x for x>0 
f(x) = 1  for x<1 ".  
Should be instead defined as 
“f(x) = 1 for x=0 
f(x) = sin(x)/x for x>0 
f(x) = 1 for x<0”
Appropriate correction is required.
The examiner would like to request clarification regarding the conflicting values. It is not clear whether the function should be defined as x<0 or x<1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, and 13-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutta (U.S. 20030059106) in view of Demir (Using Steepness Coefficient to Improve Artificial Neural Network Performance for Environmental Modeling).

Regarding claim 13, A computer system comprising: a processor(s) set (Gutta: Paragraph [0038] “a processor” A processor is taught as a processor.); a machine readable storage device (Gutta: Paragraph [0038] “a memory” A machine readable storage device is taught as a memory.); and computer code stored on the machine readable storage device (Gutta: Paragraph [0040] “computer readable medium having computer readable code” Computer code stored on the machine readable storage device is taught as computer readable medium having computer readable code.), with the computer code including instructions for causing the processor(s) set to perform operations including the following (Gutta: Paragraph [0040] “The computer readable program code means is operable, in conjunction with a computer system, to carry out all or some of the steps to perform the methods or create the apparatuses discussed herein.” The computer code including instructions for causing the processor(s) set to perform operations is taught as the program code is carried out by the computer system.): receiving an untrained hierarchical classifier (Gutta: Paragraph [0016] “a hierarchical object classification scheme that provides a small number of candidate classes with an increasing degree of specificity as the hierarchy is traversed from top to bottom.” Receiving an untrained hierarchical classifier is taught as a hierarchical object classification scheme initially before it is trained for providing classes.) that includes an artificial neural network that includes a directed graph model including a plurality of nodes and a plurality of directed connections among and between the nodes (Gutta: Paragraph [0017] “an RBF neural network used for classification involves three different layers. An input layer is made up of source nodes, referred to herein as input nodes. The second layer is a hidden layer whose function is to cluster the data and, generally, to reduce its dimensionality to a limited degree. The output layer supplies the response of the network to the activation patterns applied to the input layer.” An artificial neural network that includes a directed graph model including a plurality of nodes and a plurality of directed connections among and between the nodes is taught as the three layers in the neural network in which the layers have nodes. The nodes have weights which connect the notes to a function.), and training the untrained hierarchical classifier algorithm to obtain a trained hierarchical classifier (Gutta: Paragraph [0017] “neural networks associated with leaf nodes in tree 200 are trained using image data that is known to belong to the class associated with the node. For RBF neural networks associated with other (non-leaf) nodes in the hierarchical object classification scheme 200, the RBF neural network 400 is trained using training data from the nodes below the node that is being trained.” Training the untrained hierarchical classifier algorithm to obtain a trained hierarchical classifier is taught as the method of training the neural network based on image data which is inputted for a classification result thereby producing a trained hierarchical object classifier.) 

	Demir further teaches using a sinc function as an activation function (Demir: Page 1472. “the learning patterns of the BPNN network with sinc activation function” A sinc function as an activation function is taught as the neural network disclosed in Demir with a sinc activation function.).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the hierarchical classification neural network of Gutta with the sinc activation function of Demir in order to allow utilizing a sinc activation function thereby, providing a sudden improvement of the correlation between the measured and predicted values (increase in accuracy) (Demir: Page 1472. “Increasing the steepness coefficient from 0.01 to 0.02 leads to a sudden improvement of correlation between measured and predicted values.”).

Claim 1 and 7 are similarly rejected, refer to claim 13 for further analysis.

Regarding claim 14, Gutta in view of Demir teaches the computer system of claim 13, Gutta further teaches wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations (Gutta: Paragraph [0040] “The computer readable program code means is operable, in conjunction with a computer system, to carry out all or some of the steps to perform the methods or create the apparatuses discussed herein.” The computer code including instructions for causing the processor(s) set to perform operations is taught as the program code is carried out by the computer system.): receiving a first input data set (Gutta: Paragraph [0038] “the input patterns could be images from a video, and the pattern classification system 300 can be used to distinguish humans from pets” Receiving a first input data set is taught as the input images are inputed into the input layer.); and applying the trained hierarchical classifier to the first input data set (Gutta: Paragraph [0009] “An image sequence containing an unknown object is initially applied to the Radial Basis Function classifier associated with the first two levels of the hierarchical object classification scheme to compute the recognition error corresponding to each node.” Applying the trained hierarchical classifier to the first input data set is taught as the image sequence being applied to the classifier associated with the hierarchical object classification scheme.) to identify a plurality of hierarchical categories (Gutta: Paragraph [0016] “a hierarchical object classification scheme that provides a small number of candidate classes with an increasing degree of specificity as the hierarchy is traversed from top to bottom.” To identify a plurality of hierarchical categories is taught as the hierarchical object classification scheme that provides a small number of candidate classes.), respectively at different hierarchical levels (Gutta: Paragraph [0027] “the exemplary hierarchical object classification scheme 200 has a root node 210 associated with the class “objects.” The child nodes 220, 225 of the root node 210 (in the second level of the tree 200) are associated with the classes “animate” and “inanimate,” respectively. The child nodes 230, 233 of the “animate” node 220 are associated with the classes “people” and “pets,” respectively.” Respectively at different levels is taught as the first and second level of the hierarchy.), to which the first input data set belongs (Gutta: Paragraph [0031] “Once an object is classified as belonging to a particular class in a given level of the tree 200 then only the Radial Basis Function classifiers 100 associated with the child nodes of identified class need to be evaluated in the next level” To which the first input data set belongs is taught as the object is classified as belonging to a particular class in a given level of the tree.). IN820161688US01 Page 30 of 32  

Claim 2 and 8 are similarly rejected, refer to claim 14 for further analysis.

Regarding claim 15, Gutta in view of Demir teaches the computer system of claim 13, wherein the training includes the use of a plurality of training data sets (Gutta: Paragraph [0036] “ a RBF network is generated for each such set of image vectors and a hierarchy of appearance classes is constructed using the information about categories, such as the hierarchical object classification scheme”  The plurality of training data sets are taught as the set of image vectors. ) including: a first training data set including training data ranging across a range defined by a highest level category of a hierarchy of categories (Gutta: Paragraph [0036] “As shown in FIG. 2, the exemplary hierarchical object classification scheme 200 has a root node 210 associated with the class “objects.” ” Paragraph [0051] “classifier 100 associated with the highest level (i.e., the root node 210) of the hierarchical object classification scheme” A first training data set including training data ranging across a range defined by a highest level category of a hierarchy of categories is taught as the root node which is the highest level of the hierarchical object classification scheme. Each level has a separate classifier with based on different categories in this case the highest is “objects”.); a second training data set including training data ranging across a range defined by a first intermediate level category of the hierarchy of categories, with the highest level category being inclusive of the first intermediate level category (Gutta: Paragraph [0027] “The child nodes 220, 225 of the root node 210 (in the second level of the tree 200) are associated with the classes “animate” and “inanimate,” respectively.” A second training data set including training data ranging across a range defined by a first intermediate level category of the hierarchy of categories, with the highest level category being inclusive of the first intermediate level category is taught as the child node in the second level of the tree with the classes animate and inanimate. The examiner notes that the objects from the root node are further defined in the second level as animate and inanimate.); and a third training data set including training data ranging across a range defined by a first low level category of the hierarchy of categories, with the first intermediate level category being inclusive of the first low level category (Gutta: Paragraph [0027] “The child nodes 230, 233 of the “animate” node 220 are associated with the classes “people” and “pets,” respectively. The child node 238 of the “inanimate” node 225 is associated with the class “household objects.” ”  A third training data set including training data ranging across a range defined by a first low level category of the hierarchy of categories, with the first intermediate level category being inclusive of the first low level category is taught as the people and pets that are under the intermediate level of animate objects. Each level has a separate classifier with based on different categories in this case the third training data is related to people and pets.).  

Claim 3 and 9 are similarly rejected, refer to claim 15 for further analysis.

Regarding claim 16, Gutta in view of Demir teaches the computer system of claim 15 wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations (Gutta: Paragraph [0040] “The computer readable program code means is operable, in conjunction with a computer system, to carry out all or some of the steps to perform the methods or create the apparatuses discussed herein.” The computer code including instructions for causing the processor(s) set to perform operations is taught as the program code is carried out by the computer system.): receiving a first input data set   (Gutta: Paragraph [0038] “the input patterns could be images from a video, and the pattern classification system 300 can be used to distinguish humans from pets” Receiving a first input data set is taught as the input images are inputed into the input layer.); and applying the trained hierarchical classifier to the first input data set (Gutta: Paragraph [0009] “An image sequence containing an unknown object is initially applied to the Radial Basis Function classifier associated with the first two levels of the hierarchical object classification scheme to compute the recognition error corresponding to each node.” Applying the trained hierarchical classifier to the first input data set is taught as the image sequence being applied to the classifier associated with the hierarchical object classification scheme.) to identify the first input data set as indicative of subject matter belonging to all of the following hierarchical categories (Gutta: Paragraph [0016] “a hierarchical object classification scheme that provides a small number of candidate classes with an increasing degree of specificity as the hierarchy is traversed from top to bottom.” To identify a plurality of hierarchical categories is taught as the hierarchical object classification scheme that provides a small number of candidate classes.): the highest level category (Gutta: Paragraph [0052] “the highest level (i.e., the root node 210) of the hierarchical object classification scheme”), the first intermediate level category (Gutta: Paragraph [0052] “classifiers 100 associated with the nodes in the next lower level of the hierarchical object classification scheme”) and the first low level category (Gutta: Paragraph [0052] “classifiers 100 associated with the nodes in the next lower level of the hierarchical object classification scheme”).  

Claim 4 and 10 are similarly rejected, refer to claim 16 for further analysis.

Regarding claim 17, Gutta in view of Demir teaches the computer system of claim 13, Gutta wherein the training includes: application of a backpropagation algorithm (Gutta: Paragraph [0025] “They can be trained, along with the output weights, using a back-propagation gradient descent technique” The training includes: application of a backpropagation algorithm is taught as using a back-propagation gradient descent technique.)… 

Demir further teaches that explores only a bounded region defined by the sinc function (Demir: Page1468 “In the backward run, on the other hand, the network updates all the biases and weights by backpropagating the prediction error based on the discrepancy between the target and predicted values of the output signal, which is the main learning process” Page 1472. “the learning patterns of the BPNN network with sinc activation function” A bounded region defined by the sinc function is taught as the method of backpropagating based on the sinc function. Refer to Table 2. A sinc function as an activation function is taught as the neural network disclosed in Demir with a sinc activation function.).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the hierarchical classification neural network of Gutta with the sinc activation function of Demir in order to allow utilizing a sinc activation function thereby, providing a sudden improvement of the correlation between the measured and predicted values (increase in accuracy) (Demir: Page 1472. “Increasing the steepness coefficient from 0.01 to 0.02 leads to a sudden improvement of correlation between measured and predicted values.”).  

Claim 5 and 11 are similarly rejected, refer to claim 17 for further analysis.

Conclusion
Prior art cited but not relied upon: 
Miravet - A two-step neural-network based algorithm for fast imagesuper-resolution
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116